Statement of the Case.
MONROE; C. J.
Defendant brings up this appeal from a judgment in favor of plaintiff decreeing a separation from bed and board and dissolution of the community, rejecting his demands in reconvention, and declining to pass upon the question of the custody of a minor child, on the ground that the juvenile court was already seized of jurisdiction.
The parties appear to have been married in January, 1913, and this suit was instituted in October, 1917.
Opinion.
Plaintiff complains that defendant has failed to provide properly for herself and the child, almost from the time of the child’s' birth, and has treated her with such cruelty that she has, twice, been compelled to leave him and return to her mother, the second and last time on August 17,1917; that, on August 20th following, defendant called at her mother’s and publicly defamed and beat her; that *489he earns $50 per month and should be compelled to pay alimony, for the support of herself and the child, to the amount of $15 per month. Pretermitting various pleadings in the case, which it seems unnecessary to consider at this time, we find an answer and demand in reconvention, signed (and apparently prepared) hy defendant, in person, in which he prays for a divorce, a vinculo, and the custody of the child, though with recognition of plaintiff’s right to it, part of the time, if she so desires. He charges his wife with having been unfaithful on two occasions, to wit, on April 24, 1916, and August 11, 1917; but, with respect to the first, he alleges that he forgave her, and that they afterwards lived together until August 17, 1917; and, with respect to the second occasion, the evidence is insufficient to sustain the charge. There are several witnesses who testify that defendant did not, after the birth of the child, furnish plaintiff with support in proportion to his means, and that, on several .occasions, he abused, defamed, and ill treated her. The judge a quo saw the witnesses and heard them testify and concluded that plaintiff was entitled to judgment. He had previously given judgment ordering defendant to pay alimony, at the rate of $15 per month, and no appeal appears to have been taken from that judgment.
We find no reason to doubt the correctness of the judgment on the merits, which is therefore
Affirmed.